DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 08/30/2021 is acknowledged.
Claims 17 – 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.

Claim Objections
Claim 34 is objected to because of the following informalities:  
Claim 34 line 1 reads “hallow” however, it should read “hollow”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 9, 10, 12, 23 – 28, and 30 – 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korkuch (US 20200054861 A1).
Regarding claim 1, Korkuch discloses a deployment device (expandable introducer sheath) configured to line a vessel, the deployment device (abstract) comprising:
a housing (hub 8304) (paragraph [0267) having a proximal end (left end looking at Fig. 83A) and a distal end (right end looking at Fig. 83A) opposite the proximal end (Fig. 83A), the housing (hub 8304) defining a guidewire channel (channel used by sheath 8302) that extends from the distal end of the housing toward the proximal end (Examiner’s note: the channel extends in both directions);
a tube (sheath 2002, 4002, or 8302) elongated along a longitudinal axis (paragraphs [0233], [0251], [0269], respective to each tube reference number), the tube sheath 2002, 4002, or 8302) having a proximal end and a distal end spaced from the proximal end of the tube along the longitudinal axis (Figs. 21, 40B, and 83A); and
a sheath assembly (hub housing 8306 – Fig. 83A and expandable sheath 200 – Fig. 21) having:
a hub (hub housing 8306) removably coupled to the distal end of the housing (hub 8304) such that the housing (hub 8304) is removable 
a mesh (expandable sheath 200) removably coupled to the tube (sheath 2002, 4002, or 8302) and being positioned along the tube (sheath 2002, 4002, or 8302) (Examiner’s note: Fig. 21 shows best the expandable mesh attached to the hub, and being positioned along the tube; the mesh is removably coupled via the hub housing 8306 to the tube as is described in paragraphs [0267 – 0269]);
wherein at least one of the tube (sheath 2002, 4002, or 8302) and the mesh (expandable sheath 200) are movable along the longitudinal axis in order to de-couple the mesh (sheath 200) from the tube (sheath 2002, 4002, or 8302) (Examiner’s note: the decoupling of the sheath 200 from the tube is described in paragraphs [0267 – 0269]).
It should be understood that the prior art of Korkuch states in each iteration of different reference numbers for the removable sheath, that the expandable sheath / hub assembly resembles that of sheath 200 / sheath 2200, so with that in mind, the examiner will refer to the mesh as sheath 200 regardless of the cited Fig. or paragraph.
Regarding claim 2, Korkuch discloses further comprising a lock (ring 4006) (Fig. 40A) that removably couples the mesh (sheath 200) to the tube (sheath 2002, 4002, or 8302) (paragraph [0251 – 0252] and Fig. 40A).
Regarding claim 3, Korkuch discloses wherein the lock (ring 4006) is movable from a locked position (position in Fig. 40B), where the mesh (sheath 200) is fixed to the tube (sheath 2002, 4002, or 8302) (Fig. 40B), to an unlocked position (position in Fig. 
Regarding claim 4, Korkuch discloses wherein the tube (sheath 2002, 4002, or 8302) defines 
a proximal surface (see annotated Fig. 40A), 
a distal stop surface (see annotated Fig. 40A) (Examiner’s note: the sheath and the inner tube combined define the distal stop surface) spaced from the proximal surface (see annotated Fig. 40A) along the longitudinal axis in a distal direction (see annotated Fig. 40A), and wherein the lock (ring 4006) is disposed between the proximal surface (see annotated Fig. 40A) and the distal stop surface (see annotated Fig. 40A).
Annotated Figure 40A of Korkuch

    PNG
    media_image1.png
    402
    1060
    media_image1.png
    Greyscale

Regarding claim 5, Korkuch discloses further comprising a protrusion (see annotated Fig. 40A) positioned between and spaced from the proximal surface (see annotated Fig. 40A) and the distal stop surface (see annotated Fig. 40A), a proximal groove (see annotated Fig. 40A) between proximal surface (see annotated Fig. 40A) and the protrusion (see annotated Fig. 40A), and a distal groove (see annotated Fig. 
Regarding claim 6, Korkuch discloses wherein the distal stop surface (see annotated Fig. 40A) is configured to prevent the lock (ring 4006) from advancing over the distal end along the distal direction (Examiner’s note: the nose cone, attached to the tube, prevents the lock from extending of the distal end of the device).
Annotated Figure 40A of Korkuch

    PNG
    media_image1.png
    402
    1060
    media_image1.png
    Greyscale


Regarding claim 7
Regarding claim 9, Korkuch discloses further comprising an actuator (trigger 8308) coupled to the tube (sheath 2002, 4002, or 8302) (paragraph [0267]) and configured to move the tube (sheath 2002, 4002, or 8302) from a first position (locked position – paragraph [0267]) to a second position (unlocked and retracted position – paragraph [0269]) that is distal to the first position (Examiner’s note: when the trigger 8308 is depressed, the sheath 8202 is drawn down (retracted) – paragraph [0269]).
Regarding claim 10, Korkuch discloses wherein the actuator (trigger 8308) is a lever configured to rotate about an actuator axis that is perpendicular to the longitudinal axis (Examiner’s note: the trigger 8306 acts like a lever, and rotates about a perpendicular axis, when the trigger is depressed the connection point is rotated), wherein rotation of the lever about the actuator axis causes the tube (sheath 2002, 4002, or 8302) to translate along the longitudinal axis (Examiner’s note: when the trigger 8308 is depressed, the sheath 8202 is drawn down (retracted)).
Regarding claim 12, Korkuch discloses wherein the actuator (trigger 8308) is configured to rotate about an axis (Examiner’s note: the trigger is depressed and the connection point is rotated) to cause the tube (sheath 2002, 4002, or 8302) to translate along the axis (Examiner’s note: when the trigger 8308 is depressed, the sheath 8202 is drawn down (retracted) – paragraph [0269]).
Regarding claim 23, Korkuch discloses a deployment device (expandable introducer sheath) configured to line a vessel, the deployment device (abstract) comprising:
a housing (hub 8304) (paragraph [0267) having a proximal end (left end looking at Fig. 83A) and a distal end (right end looking at Fig. 83A) opposite the 
a tube (sheath 2002, 4002, or 8302) elongated along a longitudinal axis (paragraphs [0233], [0251], [0269], respective to each tube reference number), the tube sheath 2002, 4002, or 8302) having a proximal end and a distal end spaced from the proximal end of the tube along the longitudinal axis (Figs. 21, 40B, and 83A); and
a sheath assembly (hub housing 8306 – Fig. 83A and expandable sheath 200 – Fig. 21) having:
a hub (hub housing 8306) removably coupled to the distal end of the housing (hub 8304) (paragraphs [0267 – 0269]); and
a mesh (expandable sheath 200) removably coupled to the tube (sheath 2002, 4002, or 8302) and being positioned along the tube (sheath 2002, 4002, or 8302) in a compressed state (compressed state shown in Fig. 4 and discussed in paragraph [0171]) (Examiner’s note: Fig. 21 shows best the expandable mesh attached to the hub, and being positioned along the tube; the mesh is removably coupled via the hub housing 8306 to the tube as is described in paragraphs [0267 – 0269]);
a lock (ring 4006) (Fig. 40A) that removably couples the mesh (sheath 200) to the tube (sheath 2002, 4002, or 8302) (paragraph [0251 – 0252] and Fig. 
It should be understood that the prior art of Korkuch states in each iteration of different reference numbers for the removable sheath, that the expandable sheath / hub assembly resembles that of sheath 200 / sheath 2200, so with that in mind, the examiner will refer to the mesh as sheath 200 regardless of the cited Fig. or paragraph.
Regarding claim 24, Korkuch discloses wherein the lock (ring 4006) is disposed on a distal end of the tube (sheath 2002, 4002, or 8302) (Fig. 40A).
Regarding claim 25, Korkuch discloses wherein the lock (ring 4006) is movable from a locked position (position in Fig. 40B), where the mesh (sheath 200) is fixed to the tube (sheath 2002, 4002, or 8302) (Fig. 40B), to an unlocked position (position in Fig. 40A) where the mesh (sheath 200) is not fixed to the tube (sheath 2002, 4002, or 8302) (Fig. 40A).
Regarding claim 26, Korkuch discloses wherein the tube (sheath 2002, 4002, or 8302) defines 
a proximal surface (see annotated Fig. 40A), 
a distal stop surface (see annotated Fig. 40A) (Examiner’s note: the sheath and the inner tube combined define the distal stop surface) spaced from the proximal surface (see annotated Fig. 40A) along the longitudinal axis in a distal direction (see annotated Fig. 40A), and wherein the lock (ring 4006) is disposed between the proximal surface (see annotated Fig. 40A) and the distal stop surface (see annotated Fig. 40A).
Annotated Figure 40A of Korkuch

    PNG
    media_image1.png
    402
    1060
    media_image1.png
    Greyscale


Regarding claim 27, Korkuch discloses further comprising a protrusion (see annotated Fig. 40A) positioned between and spaced from the proximal surface (see annotated Fig. 40A) and the distal stop surface (see annotated Fig. 40A), a proximal groove (see annotated Fig. 40A) between proximal surface (see annotated Fig. 40A) and the protrusion (see annotated Fig. 40A), and a distal groove (see annotated Fig. 40A) between the protrusion (see annotated Fig. 40A) and the distal stop surface (see annotated Fig. 40A), wherein the lock (ring 4006) is a) disposed on the protrusion (see annotated Fig. 40A) to fix the mesh (sheath 200) to the tube (sheath 2002, 4002, or 8302) in the locked position (shown in Fig. 40B), and b) is not disposed on the protrusion (see annotated Fig. 40A) to release the mesh (sheath 200) in the unlocked position (shown in Fig. 40A).
Regarding claim 28
Regarding claim 30, Korkuch discloses further comprising an actuator (trigger 8308) coupled to the tube (sheath 2002, 4002, or 8302) (paragraph [0267]) and configured to move the tube (sheath 2002, 4002, or 8302) from a first position (locked position – paragraph [0267]) to a second position (unlocked and retracted position – paragraph [0269]) that is distal to the first position (Examiner’s note: when the trigger 8308 is depressed, the sheath 8202 is drawn down (retracted) – paragraph [0269]).
Regarding claim 31, Korkuch discloses wherein the actuator (trigger 8308) is a lever configured to rotate about an actuator axis that is perpendicular to the longitudinal axis (Examiner’s note: the trigger 8306 acts like a lever, and rotates about a perpendicular axis, when the trigger is depressed the connection point is rotated), wherein rotation of the lever about the actuator axis causes the tube (sheath 2002, 4002, or 8302) to translate along the longitudinal axis (Examiner’s note: when the trigger 8308 is depressed, the sheath 8202 is drawn down (retracted)).
Regarding claim 32, Korkuch discloses deployment device configured to line a vessel, the deployment device comprising:
a housing (hub 8304) (paragraph [0267) having a proximal end (left end looking at Fig. 83A) and a distal end (right end looking at Fig. 83A) opposite the proximal end (Fig. 83A), the housing (hub 8304) defining a guidewire channel (channel used by sheath 8302) that extends from the distal end of the housing toward the proximal end (Examiner’s note: the channel extends in both directions);
an inner tube (see annotated Fig. 40A) extending relative to the housing (hub 8304) in a distal direction;
an outer tube (see annotated Fig. 40A) extending relative to the housing (hub housing 8304) in a distal direction and configured to surround the inner tube (see annotated Fig. 40A);
a sheath assembly (hub housing 8306 – Fig. 83A and expandable sheath 200 – Fig. 21) having:
a hub (hub housing 8306) removably coupled to the distal end of the housing (hub 8304) (paragraphs [0267 – 0269]); and
a mesh (expandable sheath 200) removably coupled to the tube (sheath 2002, 4002, or 8302) and being positioned along the tube (sheath 2002, 4002, or 8302) in a compressed state (compressed state shown in Fig. 4 and discussed in paragraph [0171]) (Examiner’s note: Fig. 21 shows best the expandable mesh attached to the hub, and being positioned along the tube; the mesh is removably coupled via the hub housing 8306 to the tube as is described in paragraphs [0267 – 0269]);
a lock (ring 4006) (Fig. 40A) that removably couples the mesh (sheath 200) to the tube (sheath 2002, 4002, or 8302) (paragraph [0251 – 0252] and Fig. 40A), wherein the lock (ring 4006) is configured to release the mesh (sheath 200) from the tube (paragraph [0251 – 0252] and Fig. 40A).
It should be understood that the prior art of Korkuch states in each iteration of different reference numbers for the removable sheath, that the expandable sheath / hub assembly resembles that of sheath 200 / sheath 2200, so with that in mind, the examiner will refer to the mesh as sheath 200 regardless of the cited Fig. or paragraph.
Regarding claim 33, Korkuch discloses further comprising a hollow tip (see annotated Fig. 40A) configured to attach to the inner tube (see annotated Fig. 40A) and the outer tube (see annotated Fig. 40A).
Regarding claim 34, Korkuch discloses wherein the hallow tip (see annotated Fig. 40A) defines a distal stop surface (see annotated Fig. 40A) spaced from a proximal surface (see annotated Fig. 40A) along a longitudinal axis in a distal direction, and wherein the lock (ring 4006) is disposed between the outer tube (see annotated Fig. 40A) and the distal stop surface (see annotated Fig. 40A).
Annotated Figure 40A of Korkuch

    PNG
    media_image1.png
    402
    1060
    media_image1.png
    Greyscale


Regarding claim 35, Korkuch discloses further comprising a protrusion (see annotated Fig. 40A) positioned between and spaced from the outer tube (see annotated Fig. 40A) and the distal stop surface (see annotated Fig. 40A), a proximal groove (see annotated Fig. 40A) between the outer tube (see annotated Fig. 40A) and the protrusion (see annotated Fig. 40A), and a distal groove (see annotated Fig. 40A) between the protrusion (see annotated Fig. 40A) and the distal stop surface (see annotated Fig. 40A), wherein the lock (ring 4006) is disposed on the protrusion (see annotated Fig. 
Regarding claim 36, Korkuch discloses further comprising an actuator (trigger 8308) coupled to the outer tube (see annotated Fig. 40A // sheath 2002, 4002, or 8302) (paragraph [0267]) and configured to move the outer tube (see annotated Fig. 40A // sheath 2002, 4002, or 8302) from a first position (locked position – paragraph [0267]) to a second position (unlocked and retracted position – paragraph [0269]) that is distal to the first position (Examiner’s note: when the trigger 8308 is depressed, the sheath 8202 is drawn down (retracted) – paragraph [0269]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Korkuch (US 20200054861 A1) as applied to claim 1 above, and further in view of Korkuch (US 20200054861 A1).
Regarding claims 8 and 29, Korkuch discloses the ring of claims 1 and 23 above.
However, Korkuch is silent regarding wherein the ring is metallic.
As to the above, Korkuch does teach wherein the lock (ring 4006) is a semi-elastic material (paragraph [0251]), furthermore, Korkuch teaches wherein the flexible .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Korkuch (US 20200054861 A1) as applied to claim 1 above, and further in view of Wuebbeling (US 20100174290 A1).
Regarding claim 11, Korkuch discloses the deployment device of claim 1 above.
However, Korkuch is silent regarding wherein the actuator is a button coupled to a spring.
As to the above, Wuebbeling teaches, in the same field of endeavor, a device for catheter sheath retraction comprising a housing (housing 10) a tube (sheath – not shown but mentioned in paragraphs [0069 – 0071]), and an actuator (trigger 33) wherein the actuator (trigger 33) includes a button (trigger 33 is a button) coupled to a spring (trigger spring 34) (paragraph [0083]), the button (trigger 33) configured to be depressed along an axis to cause the tube (sheath) to translate along the axis (paragraph [0082]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the actuator of Korkuch with the actuator of Wuebbeling because both references of Korkuch and Wuebbeling teach the method of retraction of a shaft via an actuator, thus it would have been obvious to one skilled in .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Korkuch (US 20200054861 A1) as applied to claim 1 above, and further in view of Hartley (US 20040098079 A1).
Regarding claim 13, Korkuch discloses the deployment device of claim 1 above.
However, Korkuch is silent regarding wherein the actuator is a pin.
As to the above, Hartley teaches, in the same field of endeavor, a deployment system for an expandable device comprising a housing (handle 17), a tube (capsule 21), and an actuator (thumbscrew 18) (paragraph [0050]), wherein the actuator is a pin (thumbscrew 18) configured to be displaced (unscrewed perpendicular to the handle) along a first axis to cause the tube (capsule 21) to translate along a second axis (parallel to handle) (paragraph [0050]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the actuator of Korkuch with the actuator of Hartley because both references of Korkuch and Hartley teach the method of retraction of a shaft via an actuator, thus it would have been obvious to one skilled in the art to substitute one actuator for the other to achieve the predicable result of controlled retraction of a shaft / tube.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korkuch (US 20200054861 A1) as applied to claim 1 above, and further in view of Jimenez (US 20180280173 A1).
Regarding claim 14
However, Korkuch is silent regarding wherein the actuator is a tab coupled to a track.
As to the above, Jimenez teaches, in the same field of endeavor, a stent delivery system (100) comprising a housing (handle 102), a tube (outer tubular member 124) movably connected to the housing (handle 102), and an actuator (lever 108) wherein the actuator is a tab (lever 108) (paragraph [0044] and Fig. 1) coupled to a track (rack 140) having at least one ridge (teeth of rack 140) (Fig. 3), the tab (lever 108) configured to be progressed on the track over the at least one ridge to cause the tube (outer tubular member 124) to translate (paragraphs [0055 – 0058] and Fig. 3).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the actuator of Korkuch with the actuator of Jimenez because both references of Korkuch and Jimenez teach the method of retraction of a shaft via an actuator, thus it would have been obvious to one skilled in the art to substitute one actuator for the other to achieve the predicable result of controlled retraction of a shaft / tube.
Regarding claim 15, Korkuch discloses the deployment device of claim 1 above.
However, Korkuch is silent regarding wherein the actuator is a gear coupled to a track.
As to the above, Jimenez teaches, in the same field of endeavor, a stent delivery system (100) comprising a housing (handle 102), a tube (outer tubular member 124) movably connected to the housing (handle 102), and an actuator (thumbwheel 106), wherein the actuator is a gear (thumbwheel 106) coupled to a tract (rack 140) (paragraph [0058]), the gear (thumbwheel 106) configured to rotate about a first axis 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the actuator of Korkuch with the actuator of Jimenez because both references of Korkuch and Jimenez teach the method of retraction of a shaft via an actuator, thus it would have been obvious to one skilled in the art to substitute one actuator for the other to achieve the predicable result of controlled retraction of a shaft / tube.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Korkuch (US 20200054861 A1) as applied to claim 1 above, and further in view of Korkuch (US 20200054861 A1).
Regarding claim 16, Korkuch discloses the device of claim 1 above.
However, Korkuch is silent regarding the size of the tube.
As to the above, the device of Korkuch would operate the same with the claimed size since Korkuch discloses that the device allows for introduction of devices having a variable diameter (paragraph [0015]). Furthermore, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause he device of Korkuch to have at least a diameter of a 5 French catheter, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Kor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murray (US 20190298557 A1) teaches a delivery device with a lock at the distal end of a tube.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Andrew P. Restaino/Examiner, Art Unit 3771         

/MELANIE R TYSON/Primary Examiner, Art Unit 3771